                                                                                Case 3:19-cv-03674-WHA Document 24 Filed 08/01/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   THERESA SWEET, CHENELLE                                    No. C 19-03674 WHA
                                                                         11   ARCHIBALD, DANIEL DEEGAN, SAMUEL
United States District Court




                                                                              HOOD, TRESA APODACA, ALICIA DAVIS,
                                                                              and JESSICA JACOBSON, individually and
                               For the Northern District of California




                                                                         12   on behalf of all others similarly situated,
                                                                         13                  Plaintiffs,                                 ORDER DENYING
                                                                         14                                                              ADMINISTRATIVE MOTION
                                                                                v.                                                       FOR AN EXPEDITED CASE
                                                                         15                                                              MANAGEMENT CONFERENCE
                                                                              ELISABETH DEVOS, in her official
                                                                         16   capacity as Secretary of the United States
                                                                              Department of Education, and THE UNITED
                                                                         17   STATES DEPARTMENT OF EDUCATION,

                                                                         18                  Defendants.
                                                                                                                             /
                                                                         19
                                                                         20          The Court has reviewed plaintiffs’ administrative motion for an expedited case

                                                                         21   management conference (Dkt. No. 23). The motion is DENIED due to the congestion of the

                                                                         22   Court’s own calendar. In addition, counsel should be aware of their responsibility under Civil

                                                                         23   Local Rule 3-12(b) in light of the instant action’s connection to the action pending before Judge

                                                                         24   Sallie Kim.

                                                                         25
                                                                         26          IT IS SO ORDERED.

                                                                         27
                                                                         28   Dated: August 1, 2019.
                                                                                                                                  WILLIAM ALSUP
                                                                                                                                  UNITED STATES DISTRICT JUDGE
